UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7518


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD WAYNE LEWIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:07-cr-00104-JRS-1)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.                Kevin Christopher
Nunnally, Special Assistant United States          Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald Wayne Lewis seeks to appeal from the district

court’s order denying his motion to dismiss the criminal charges

against him based on an alleged Speedy Trial Act violation, and

denying his motion for transcripts.                  This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory     and       collateral    orders,     28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                 The order Lewis seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.          See United States v. MacDonald, 435 U.S.

850, 853-54 (1978); United States v. Buchanan, 946 F.2d 325 (4th

Cir. 1991).     Accordingly, we deny Lewis’ motions for appointment

of counsel and to dismiss the charges against him, deny his

remaining pending motions, and dismiss the appeal for lack of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and   argument       would   not   aid   the   decisional

process.

                                                                        DISMISSED




                                         2